 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN ANDRES,                                     No. 1:19-cv-744-DAD-JLT
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   CARMONA, et al.,                                  PLAINTIFF’S REQUEST TO PROCEED IN
                                                       FORMA PAUPERIS
15                      Defendant.
                                                       (Doc. Nos. 2, 5)
16

17

18           Plaintiff Kevin Andres is proceeding pro se in this civil rights action pursuant to 42

19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 6, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis be denied because he “had

23   more than sufficient funds at his disposal when he filed this action to pay the filing fee and failed

24   to respond to the order to show cause why his application to proceed in forma pauperis should not

25   be denied.” (Doc. No. 6 at 3.) The findings and recommendations were served on plaintiff and

26   contained notice that objections thereto were due within twenty-one (21) days. (Id.) No

27   objections have been filed and the time in which to do so has now passed.

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.1

 4          Accordingly:

 5          1. The findings and recommendations filed on June 6, 2019 (Doc. No. 5) are adopted in

 6                full;

 7          2. Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is denied;

 8          3. This action is dismissed without prejudice to refiling upon prepayment of the filing

 9                fee; and

10          4. The Clerk of Court is directed to close this case.

11   IT IS SO ORDERED.
12
         Dated:      October 3, 2019
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24
     1
       The undersigned finds this to be a close case with respect to whether the pending application to
25   proceed in forma pauperis should be granted. Plaintiff’s application reports that he earns $1,100
26   per month, or $13,200 per year, which places him just above the 2019 poverty guidelines of
     $12,490 annual income for a single person as recognized by the federal government. See
27   https://aspe.hhs.gov/poverty-guidelines. In adopting the findings and recommendations the
     undersigned is persuaded primarily by the fact that plaintiff neither responded to the court’s order
28   to show cause in this regard, nor filed objections to the findings and recommendations.
                                                       2
